Title: To George Washington from Major General Arthur St. Clair, 7 February 1780
From: St. Clair, Arthur
To: Washington, George


          
            
              Sir
              Cranes Mills [N.J.] Febry 7th 1780
            
            Nothing Extraordinary has happened here since my last, neither have I received any Intelligence of Consequence—My Man from New-York not yet being returned; I expect to see or hear from him this Evening—It is said that in consequence of the Report of some Deserters who got in to Paulus-Hook from Connecticut Farms, the day before the Detachment was relieved, that Post is reinforced every Evening from N. York—if this be true, which I hope to asscertain to-day, a stroke may be made upon them. The Country was very much alarmed Yesterday by the Appearance of a Party and a number of Sleighs on the Sound—The Report reached me as I was on my Return from Woodbridge, with the Addition that they were actually landed, and in Elizabeth Town; which occasioned the Troops to be got under Arms that were nearest—It proved to be a Party from N. York, most probably carrying Provisions. They came on the Ice at Bergen Point passed up towards De Harts Point, about half

way; and then turned off, and landed near Deckers on Staten Island—The Sleighs were in Number about one hundred and the Escort consisted of about sixty Infantry & Twenty Horse.
            I have made some Alteration in the Disposition of the Cantonments the Body of the Troops now lying in a Line from Spring Field to the southern part of West Field, with one hundred and twenty Men advanced to Connecticut Farms and the same Number in this Neighbourhood, and fifty Men detached to New Ark and fifty to Woodbridge—Three different Parties of Militia Horse are instituted to Patrole the Roads along the Sound from New Ark to Amboy—fifeteen of them stationed at New Ark, fifeteen at Rahway, and fifteen at Woodbridge. These are a kind of Volunteers who depend upon the Legislature for a reasonable Compensation for their Services—As the People came very readily into this Mode, and discovered an unwillingness to engage in any other way, I declined raising the twenty your Excellency had impowered me, and if these forty five, in the Manner they are stationed, will do their Duty, there is little doubt, but that, with the Assistance of our foot Patroles, every movement of the Ennemy will be timely discovered.
            The well affected Inhabitants of Elizabeth Town are so apprehensive of Danger that I have not yet withdrawn the Guard at that Place, and if the Duty continues to be done with the same Exactness it has since the late Misfortune there, it will be in no Danger—The Guard at New Ark retires in the Night—but that at Woodbridge is of all others the most exposed and is out of all reach of support—it appears however to me to be necessary, as without a Post there the Ennemy might get upon our right Flank and even in our Rear undiscovered.
            A Son of Mr Heddon who was lately made Prisoner at New Ark waited upon me Yesterday with a Request from Mrs Heddon who has your Excellencys permission to go to N. York that your Excellency would allow her to pass by Paulus Hook—I promised him to mention it, and I believe there is no doubt but Flags will be received there—Major Skinner went in that Way, and a Flag came from thence the Day before Yesterday with a Letter for him, and by opening that Communication some useful Observations may perhaps be made. I Am with the greatest Respect Sir Your very humble Servant
            
              Ar. St Clair
            
          
          
          
            The Freinds of the People who were lately taken near New Ark are very desirous to obtain leave for two Persons to go over to Bergen to make some Enquiry about them—they propose Daniel Kemp & Joseph Crane who are Men of very good Character.
          
        